DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In paragraphs [0048]-[0049], both occurrences of the following language are unclear: 
“in the next pass is rather” .  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7980646 B2 to Mukaiyama.
Mukaiyama discloses, with regards to claim:

1. A printing apparatus (fig. 2) comprising: 
a head (35) configured to discharge liquid; 
a carriage (32) configured to support the head and reciprocate in a forward direction and a backward direction; and 
a controller (fig. 3, element 50), 
wherein the controller is configured to execute: 
a printing process to print one image in a plurality of copies by discharging the liquid from the head while moving the carriage in the forward direction and the backward direction, based on a print job for printing the one image in the plurality of copies; and 
a first determining process to determine a moving direction of the carriage for second and following copies, based on a moving result of the carriage in printing for a first copy in the printing process (Abstract), and 
wherein the controller is configured to determine the moving direction of the carriage for the second and following copies in the first determining process, such that a moving time of the carriage in printing for the second copy is equal to or shorter than the moving time of the carriage in printing for the first copy, or a moving distance of the carriage in the printing for the second copy is equal to or shorter than the moving distance of the carriage in the printing for the first copy (Abstract).  
2. The printing apparatus according to claim 1, wherein the controller is configured to: 
move the carriage either in the forward direction or in the backward direction, on starting of the print for the first copy; and in the first determining process, determine the moving direction of the carriage either in the forward direction or in the backward direction, on starting of the print for the second and following copies (Abstract).  
Claims 8 and 9 are rejected for similar reasons as claim 1.
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claims 3 and 4, the prior art of record does not disclose or suggest, as claimed in the combination:
not to execute the first determining process in a case of deciding that the one image is to be printed in less than three copies in the first deciding process.  
With regards to claim 5, the prior art of record does not disclose or suggest, as claimed in the combination:
wherein the controller is configured to execute the first determining process based on the moving speed of the carriage changed in the speed changing process.  
With regards to claims 6 and 7, the prior art of record does not disclose or suggest, as claimed in the combination:
wherein the controller is configured to execute a third deciding process to decide whether a single side printing is to be executed based on color information of the image to be printed for the print job in the printing process for the first copy, and not to execute the third deciding process in the printing process for the second copy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896